Citation Nr: 1442693	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease, L5 with radiculopathy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to May 1995. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include the transcript of the July 2014 Board hearing presided over by the undersigned Veterans Law Judge. 

In June 2006, the Veteran claimed entitlement to a TDIU in conjunction with his claim for an increased rating for his degenerative disc disease, L5 with radiculopathy.  In an April 2008 rating decision, the RO denied the claim for a TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, though the Veteran did not submit a notice of disagreement against the April 2013 rating decision, entitlement to a TDIU must still be considered in conjunction with the June 2006 claim for an increased rating on appeal.

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2011 Representative's Form 646; May 2011 Veteran statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examination in May 2011, in which the examiner did not indicate that the Veteran experiences any neurological symptoms of the left lower extremity.  Since the May 2011 VA examination, the Veteran has reported tingling in the left lower extremity and worsening of symptoms.  See July 2014 Board hearing transcript at p. 3, 9.  Because the Veteran has alleged a worsening of symptoms and the existence of symptomatology that was not considered in the prior examination, a new examination is warranted to determine the current nature and severity of the Veteran's degenerative disc disease, L5 with radiculopathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran should also be scheduled for a VA general medical examination regarding TDIU.  

The record indicates that the Veteran may receive workers compensation benefits for an on the job injury.  See May 2005 letter regarding suit against employer; October 2006 Form 21-4192; July 2014 Board hearing transcript at p. 3.  All records pertaining to any workers compensation claim should be obtained and associated with the file.  The Board notes that there has been no response from the Veteran's prior employer regarding the RO's request for employment records.  See e.g., August 2006 VA letter to Burlington Northern and Santa Fe Railroad.  Further attempts should be made to obtain these records.  If these records are unavailable, the RO should provide the Veteran with notice as to the unavailability of these records pursuant to 38 C.F.R. § 3.159(e).  
 
Accordingly, the case is REMANDED for the following action:



1. Contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to the low back and to his alleged unemployability, specifically to include the following: 

a. Private treatment records from a neurosurgeon in Southern Pines/ Pinehurst.  See July 2014 Board hearing transcript at p. 5-6.   

b. Employment records from Burlington Northern and Santa Fe Railroad in Dallas, Texas.  

c. The complete records pertaining to any claim(s) for workers compensation disability benefits.  

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Obtain VA treatment records from April 2009 to present.  

Associate any records obtained with the claims file.

3. If, after making reasonable efforts to obtain any of the above outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.


4. Afterwards, schedule the Veteran for a VA orthopedic and neurological examination to determine the current nature and severity of the Veteran's degenerative disc disease, L5 with radiculopathy, and a general VA examination in connection with TDIU.

After performing all necessary testing, the examiner is asked to address the following:

(a) Provide an opinion as to the current nature, severity, and all symptoms of the Veteran's degenerative disc disease, L5 with radiculopathy. 

Note the extent of limitation in terms of degree of limited range of motion.  The examiner should set forth the extent of any functional loss present for the service-connected degenerative disc disease, L5 with radiculopathy, due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  The examiner should also comment on whether there is ankylosis.  

Address the nature, severity, and all symptoms of the Veteran's neurological impairment(s) associated with the Veteran's low back disability, and indicate the nerve(s) with which the symptoms are associated.  

Address the nature, severity, and all symptoms of the Veteran's scar associated with the Veteran's low back disability, to include whether the scar is unstable or painful.  Note that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See e.g., September 2009 Form 9 (Veteran reports tender and painful scar).  

(b) Interview the Veteran as to his education, training, and work history.  Provide an opinion as to the functional impairments caused by the service-connected disabilities with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and TDIU and furnish the Veteran and his representative a supplemental statement of the case if either matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



